1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ANTWOINE BEALER,                               )   Case No.: 1:18-cv-01170-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER VACATING FINDINGS AND
13          v.                                          RECOMMENDATIONS ISSUED ON
                                                    )   DECEMBER 12, 2018, AND GRANTING
14                                                  )   PLAINTIFF’S APPLICATION TO PROCEED IN
     KERN VALLEY STATE PRISON,
                                                    )   FORMA PAUPERIS
15                  Defendant.                      )
                                                    )   [ECF Nos. 11, 12]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Antwoine Bealer is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21           On December 12, 2018, the undersigned issued Findings and Recommendations
22   recommending that Plaintiff’s application to proceed in forma pauperis be denied because Plaintiff had
23   incurred three strikes under 28 U.S.C. § 1915(g) and failed to allege that he was in imminent danger of
24   physical harm. (ECF No. 12.) In the Findings and Recommendations, the Court took judicial notice
25   of the following cases: (1) Antwoine Bealer v. Wilson., No. 1:16-cv-00672-DAD-SAB (E.D. Cal.
26   May 12, 2016) (dismissed for failure to state a claim); (2) Antwoine Bealer v. Kern Valley State
27   Prison., No. 1:16-cv-00367-LJO-SKO (E.D. Cal. March 17, 2016) (dismissed for failure to state a
28   claim); (3) Antwoine Bealer v. Kern Valley State Prison, No. 1:17-cv-01277-LJO-SAB (E.D. Cal.
                                                        1
1    March 7, 2017) (dismissed for failure to state a claim). The Findings and Recommendations were

2    served on Plaintiff and contained notice that objections were to be filed within thirty days. (Id.)

3             Section 1915(g) provides that a prisoner cannot “bring” new action in forma pauperis if he

4    “has, on 3 or more prior occasions … brought an action … that was dismissed on the ground that it is

5    frivolous, malicious, or fails to state a claim….” 28 U.S.C. § 1915(g) (emphasis added). The Ninth

6    Circuit has noted that “‘[strikes’ are prior cases or appeals, brought while the plaintiff was a prisoner,

7    which were dismissed ‘on the ground that [they were] frivolous, malicious or fail [] to state a

8    claim[.]’” Andrew v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).

9             Plaintiff filed objections on January 31, 2019. In his objections, Plaintiff correctly submits that

10   cases Antwoine Bealer v. Kern Valley State Prison., No. 1:16-cv-00367-LJO-SKO (E.D. Cal. March

11   17, 2016) (dismissed for failure to state a claim on June 12, 2018) and Antwoine Bealer v. Kern

12   Valley State Prison, No. 1:17-cv-01277-LJO-SAB (E.D. Cal. March 7, 2017) (dismissed for failure to

13   state a claim on October 25, 2018), were not dismissed until after he filed the instant action on May

14   14, 2018. The Court will vacate the December 12, 2018, Findings and Recommendations, and based

15   on a showing required by section 1915(a)(1), Plaintiff’s motion to proceed in forma pauperis will be

16   granted.

17            Based on the foregoing, it is HEREBY ORDERED that:

18            1.      The Findings and Recommendations issued December 11, 2018, are VACATED; and

19            2.       Plaintiff’s motion to proceed in forma pauperis is GRANTED, and the Clerk of Court

20                     shall issue the order directing payment of the filing fee by the California Department

21                     of Corrections and Rehabilitation.

22
23   IT IS SO ORDERED.

24   Dated:        February 19, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                            2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
